Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 12 objected to because of the following informalities:  Claim 1 and 12 contain undefined acronym “RLC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 12-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (US Patent Application Publication 2018/0310202) in view of Babaei et al. (US Patent Application Publication 2018/0279262).
Regarding claims 1 and 12 Lohr et al. discloses a method/computer implemented system for packet data convergence protocol (PDCP) protocol data unit 
(PDU) duplication and transport block (TB) repetition, the method comprising (see fig. 3, [0006] controlling packet duplication at user equipment): 
receiving, through radio resource control (RRC) signaling (see fig. 2, RRC signaling from MeNB, see [0043] receiving a reconfiguration message for a split bearer for which duplication is configured, e.g. RRC reconfiguration message)

Babbaei et al. teaches receiving, through radio resource control (RRC) signaling( see [0178] In an example, RRC (e.g. 232 and 241) may be terminated in a wireless device and a gNB on a network side.  In an example, services and functions of RRC may comprise broadcast of system information related to AS and NAS, paging initiated by 5GC or RAN, establishment, maintenance and release of an RRC connection between the UE and RAN, security functions including key management, establishment, configuration, maintenance and release of Signaling Radio Bearers (SRBs) and Data Radio Bearers (DRBs), mobility functions, QoS management functions, UE measurement reporting and control of the reporting, detection of and recovery from radio link failure, and/or NAS message transfer to/from NAS from/to a UE.
Babbaei et al. teaches a PDCP PDU duplication configuration and a bitmap the PDCP PDU duplication configuration for configuring at least two split bearers which are 
Babbaei et al. teaches receiving a medium access control (MAC) control element (CE) for configuring the at least two split bearers in the PDCP PDU duplication configuration associated with the radio bearer, the MAC CE comprising another bitmap for the split bearer configuration, each bit in the another bitmap being associated with a corresponding one of the at least two split bearers; and wherein the bitmap  is used to control whether a duplicated PDCP PDU is forwarded to one RLC bearer (see fig. 10A-B,  each MAC node would have its own bitmap mapping, the mapping may be indicated using one or more bitmaps.  In an example, if a value of 1 in a bitmap associated with a logical channel may indicate that the logical channel is mapped to a corresponding TTI/transmission duration/numerology and/or cell.  In an example, if a value of 0 in the bitmap associated with a logical channel may indicate that the logical channel is not mapped to a corresponding TTI/transmission duration/numerology and/or cell.  In an example, the one or more messages may comprise configuration parameters for the plurality of the logical channels.  In an example, the configuration parameters for a logical channel may comprise an associated bitmap for the logical channel wherein the bitmap may indicate the mapping between the logical channel and the plurality of TTIs/transmission durations/numerologies and/or cells.  ).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lohr et al. invention with Babaei et al. invention because Babaei et al. invention enable operation of packet duplication( see Babaei [0022]).
Claims 2 and 13 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
wherein the at least two split bearers are associated with one or more cell groups, and the one or more cell groups comprise a master cell group (MCG) and one or more secondary cell groups (SCG)s ( see [0033] a radio bearer in a dual connectivity scenario whose radio protocols are split at either the master node (MN) or the secondary node (SN) and belong to both MCG and SCG). 
 Regarding Claims 3 and 14 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
wherein receiving the MAC CE comprises receiving the MAC CE from a serving base station the serving base station being a master base station or a secondary base station  (see [0036] UE follows the configured parameters for the split bearer like ul-DataSplitThreshold and ul-DataSplitDRB ( Data Radio Bearer)-ViaSCG Information Elements (IE) in order to determine the data routing and buffer status reporting behaviour of the mobile, i.e. determine whether UE sends UL PDCP data via SCG or MCG of a configured split bearer or both). 
 Regarding Claims 4 and 15 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
Lohr et al. fail to specifically point out wherein the UE delivers the one or more duplicated packages to the one or more of the at least two split bearers, when the corresponding bits in the bitmap or the another bitmap are set to “1” as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lohr et al. invention with Babaei et al. invention because Babaei et al. invention enable operation of packet duplication( see Babaei [0022]).
 Regarding Claims 5 and 16 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
Lohr et al. fail to specifically point out wherein the UE stops delivering the one or more duplicated packages to the one or more of the at least two split bearers, when the corresponding bits in the bitmap or the another bitmap are set to “0”.  as claimed.
Babbaei et al. teaches wherein the UE stops delivering the one or more duplicated packages to the one or more of the at least two split bearers, when the corresponding bits in the bitmap or the another bitmap are set to “0” (See [0308] In an example, if a value of 0 in the bitmap associated with a logical channel may indicate that the logical channel is not mapped to a corresponding TTI/transmission duration/numerology and/or cell.  )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lohr et al. invention with 
 Regarding Claims 6 and 17 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
Lohr et al. fail to specifically point out wherein the PDCP PDU duplication configuration associated with the radio bearer is de-activated. when all of the bits in the bitmap or the another bitmap are set to “0”as claimed.
Babbaei et al. teaches wherein the PDCP PDU duplication configuration associated with the radio bearer is de-activated. when all of the bits in the bitmap or the another bitmap are set to “0”.(see[309] a priority of a logical channel with a given value (e.g., zero or minus infinity or a negative value) for a TTI/transmission duration/numerology may indicate that the logical channel is not mapped to the TTI/transmission duration/numerology.  F.). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lohr et al. invention with Babaei et al. invention because Babaei et al. invention enable operation of packet duplication( see Babaei [0022]).
Regarding Claims 23 and 25 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12). 
wherein receiving the RRC signaling comprises receiving the RRC signaling from a serving base station, the serving base station being a master base station or a 
Regarding Claims 24 and 26 Lohr et al. in view of Babaei et al. discloses everything as applied above (see claims 1 and 12).
Lohr et al. fail to specifically point out delivering packets, by the UE, based on the PDCP PDU duplication configuration and a latter received one of the bitmap and the another bitmap as claimed.
Babbaei et al. teaches delivering packets, by the UE, based on the PDCP PDU duplication configuration and a latter received one of the bitmap and the another bitmap( See [0308] , the mapping may be indicated using one or more bitmaps. See [0328] a UE may autonomously enable/disable the PDCP packet duplication for a bearer considering one or more criteria. a PDCP PDU and duplicate PDCP PDUs may correspond to different RLC entities/logical channels.  the base station may configure a logical channel with a bitmap indicating the one or more cells that a logical channel may and/or may not be mapped to)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lohr et al. invention with Babaei et al. invention because Babaei et al. invention enable operation of packet duplication( see Babaei [0022]).
Response to Arguments
Claim Rejections - 35 USC § 112
Previous rejection under 35 USC has been withdrawn in view of Applicants amendment filed 1/6/2021. 
5.	Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
In the remarks on pg. 9-10 of the amendment, the applicant contends that Lohr et al. in view of Babaei et al. does not teach or suggest “a PDCP PDU duplication configuration and a bitmap the PDCP PDU duplication configuration for configuring at least two split bearers which are RLC bearers associated with the radio bearer; and wherein the bitmap is used to control whether a duplicated PDCP PDU is forwarded to one RLC bearer”
Examiner respectfully disagrees Babaei et al. teaches in fig. 10A-B, MN RLC, MN MAC, SN RLS and SN MAC, split bearer.  In [0180]; the base station may transmit a MAC CE comprising one or more fields, the values of the fields indicating activation and/or deactivation of PDCP duplication for the one or more radio bearers. In  [0251] packets of a split bearer via a master or secondary node, a master or secondary node PDCP layer (e.g. NR PDCP 1123, NR PDCP 1141), and a master or secondary node MAC layer (e.g. MN MAC 1128, SN MAC 1148). a master or secondary node RLC layer (e.g. MN RLC 1126, SN RLC 1144, SN RLC 1145, MN RLC 1127), Also  in  [0308] each MAC node would have its own bitmap mapping, the mapping may be indicated using one or more bitmaps.  In an example, if a value of 1 in a bitmap associated with a logical channel may indicate that the logical channel is mapped to a corresponding .
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 19, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462